DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 09/09/2021 does not place the Application in condition for allowance.
Claims 1-2, 4, 6-8 and 16-24 are currently pending.  In response to Office Action mailed on 07/08/2021, Applicant has amended claims 1 and 7, and cancelled claims 3 and 5.   Claims 4 and 16-24 are withdrawn from consideration as being part of non-elected invention.

Status of the Rejections
Due to Applicant’s amendment of claims 1 and 7, all rejections from the Office Action mailed on 07/08/2021 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. (WO 2016/041922 A1) in view of Kataoka et al. (US 2011/0005592 A1).

Costa further discloses that the polymer composition comprises a polymer of ethylene which is (a2) a copolymer of ethylene with one or more polar comonomer selected from (C1-C6)-aklkyl acrylate (methyl acrylate comonomer), which copolymer (a2) bears silane group(s) containing units (page 10, lines 16-34, and claim 15) and a pigment (optional and preferable additive that functions as pigmenting) (page 8, lines 16-17), wherein the amount of the pigment (optional additive) 0.1 to 10 wt % based on the amount of the polymer composition (100% wt) (page 8, lines 27-29).
Therefore, claimed range (less than 2.00 wt %) overlaps with the disclosed range (0.1 to 10 wt %). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Costa discloses a photovoltaic module wherein the rear encapsulation layer comprises a layer element with additive, wherein the additive functions as pigment (see above).  However, Costa does not explicitly discloses the additive or pigment is white inorganic pigment.
Kotaoka is directed to a photovoltaic module wherein white inorganic pigment such as titanium oxide is used as pigment in the sealing, resin or encapsulation layer ([0055-0057]) in 
Thus, one skilled in the solar or photovoltaic art would have expected the photovoltaic module that uses white inorganic pigment to have better efficiency when compared to PV module without white inorganic pigment.  It is noted that "expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof" (In re Gershon, 372 F.2d 535,538, 152 USPQ 602, 604 (CCPA 1967)) (MPEP §716.02 (c) (II)).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the white inorganic pigments of Kataoka in the photovoltaic module of Costa such that pigmentation of the rear encapsulation layer can be achieved, as desired by Costa (page 8, lines 16-17), and also to improve the power generation capability of the solar cells by improving the efficiency of using light ([0057] of Kataoka).
Regarding claim 2, Costa explicitly discloses that the amount of the pigment (optional additive) 0.1 to 10 wt % based on the amount of the polymer composition (100% wt) (page 8, lines 27-29). Therefore, claimed range (0.10-2.00 wt %) overlaps with the disclosed range (0.1 to 10 wt %). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Regarding claim 5, Costa further discloses that the polymer composition comprises a copolymer of ethylene with methyl acrylate comonomer, which copolymer (a2) bears silane group(s) containing units (page 10, lines 16-34, and claim 15).

Regarding claim 7, Costa further discloses that the silane group(s) containing unit is a hydrolysable unsaturated silane compound represented by the formula (I): R1SiR2qY3-q (I) wherein; R1 is an ethylenically unsaturated hydrocarbyl, hydrocarbyloxy or (meth)acryloxy hydrocarbyl group, each R2 is independently an aliphatic saturated hydrocarbyl group, Y which may be the same or different, is a hydrolysable organic group and q is 0, 1 or 2  (see page 14, lines 4-15, see also claim 14) .
Regarding claim 8, Costa further discloses that the copolymer of ethylene has melting temperature, Tm, of less than 100 C (page 12, lines 13-16) (see example 1 on table 1 - the melt temperature is 89C which is less than 100C).
Regarding claim 16, Costa further discloses that the protective front layer element is a rigid layer element (glass layer) (page 1, lines 12-13; page18, line 14; fig. 1)

Response to Arguments
Applicant's arguments with respect to claims 1-2, 6-8 and 16 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
On page numbered 9 of Remarks, Applicant argues that Costa does not disclose white inorganic pigment as required by amended claim 1
This argument is directed to claim 1 as amended and is moot in view of withdrawal of the rejection. 
On pages numbered 9 and 10 of Remarks, Applicant further argues that Costa in view of Kataoka (US 2009/0159129 A1) does not disclose that the pigment is white inorganic pigment. 

On pages numbered 10 and 11 of Remarks, Applicant further argues that the polymer composition comprising white inorganic pigment exhibits unexpected results.  
The examiner respectfully disagrees.  Kotaoka is directed to a photovoltaic module wherein white inorganic pigment such as titanium oxide is used as pigment in the sealing, resin or encapsulation layer ([0055-0057]) in order to improve the power generation capability of the solar cells by improving the efficiency of using light ([0057]).  Thus, one skilled in the solar or photovoltaic art would have expected the photovoltaic module with white inorganic pigment to have better efficiency when compared to PV module without white inorganic pigment.  MPEP clearly states that "expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof" (In re Gershon, 372 F.2d 535,538, 152 USPQ 602, 604 (CCPA 1967)) (MPEP §716.02 (c) (II)). Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the white inorganic pigments of Kataoka in the photovoltaic module of Costa such that pigmentation of the rear encapsulation layer can be achieved, as desired by Costa (page 8, lines 16-17), and also to improve the power generation capability of the solar cells by improving the efficiency of using light ([0057] of Kataoka).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721